Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 6-17, and 19-21 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 9, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. US Pub. No. 2012/0191250 A1 in a view of OGAWA US Pub. No. 2015/0326151 A1.

Regarding claim 1, Iwata et al. disclose

a motor (Item 2); (See para 0039) 
a power switching network (Item 13) coupled between the power source and the motor; (See para 0050. See Fig. 3 for the couplings) 
a user input (via a trigger 5) configured to be actuated to drive the motor; (See para 0048) 

Iwata et al. is silent about
“a braking circuit including one or more resistive loads and configured to be selectively coupled to motor terminals of the motor wherein the braking circuit is configured to selectively couple the motor terminals to one selected from the group consisting of each other, ground, and a terminal of the power source; and 
a motor controller connected to the power switching network and the braking circuit and configured to: 
control the power switching network to drive the motor in response to actuation of the user input,  
determine a variable tool characteristic, 
determine that the user input is de-actuated, 
determine whether the variable tool characteristic satisfies a tool characteristic threshold in response to the user input being de-actuated, 
control the power switching network to brake the motor when the variable tool characteristic satisfies the tool characteristic threshold, and control the braking circuit to 

However, OGAWA discloses a braking circuit (See Fig. 1, items 12 and 2) including one or more resistive loads (Item 2) and configured to be selectively coupled to motor terminals of the motor (See para 0032), wherein the braking circuit is configured to selectively couple the motor terminals to one selected from the group consisting of each other, ground, and a terminal of the power source. (See OGAWA’s para 0032. A terminal of the power source is an upper portion of a capacitor C where the power source is a voltage of the capacitor. Here coupling happens via items 2, 12, 6, 11, and 1. It should be noted that three resistors are also inherently connected to a common ground (Lower portion of the resistors) via switches SW1 and SW2 to selectively couple the motor terminals)  
 ; and 
a motor controller (Items 6 and 11) connected to the power switching network (Item 1) and the braking circuit (Fig. 1 shows all the connections. See para 0038-0041) and configured to: 
control the power switching network to drive the motor in response to actuation of the user input, (See para 0049)  
determine a variable tool characteristic (See para 0053), 
determine that the user input (Immediate stop) is de-actuated (See para 0052), 

control the power switching network to brake the motor when the variable tool characteristic satisfies the tool characteristic threshold (See para 0057), and control the braking circuit to brake the motor when the variable tool characteristic does not satisfy the tool characteristic threshold (See para 0056).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a braking circuit along with a motor controller as disclosed by OGAWA in Iwata’s teachings to in order to reduce the motor stoppage time and the motor stopping distance during an immediate stop. (See OGAWA’s para 0009 and 0011)

Regarding claim 12, a combination of Iwata and OGAWA discloses 
A method for braking a motor of a power tool comprising: controlling, using a motor controller of the power tool, a power switching network to drive a motor of the power tool in response to actuation of a user input; determining, using the motor controller, a variable tool characteristic; determining, using the motor controller, that the user input is de-actuated; determining, using the motor controller, whether the variable tool characteristic satisfies a tool characteristic threshold in response to the user input being de-actuated; controlling, using the motor controller, the power switching network to brake the motor when the variable tool characteristic satisfies the tool characteristic (See claim 1 rejection for detail).  

Regarding claims 2 and 13, a combination of Iwata and OGAWA discloses wherein the motor is a three phase motor including three motor terminals and wherein the one or more resistive loads of the braking circuit includes three resistive loads (R21, R22, and R23). (See OGAWA’s para 0030)  

Regarding claim 3, a combination of Iwata and OGAWA discloses, wherein the braking circuit further includes one or more braking switches (OGAWA’s Fig. 1, items SW1 and SW2), wherein the motor controller controls the one or more braking switches to selectively couple one or more braking resistors to the motor terminals. (See OGAWA’s para 0032)  

Regarding claim 8, a combination of Iwata and OGAWA discloses, wherein the variable tool characteristic is a motor current and wherein the variable tool characteristic satisfies the tool characteristic threshold when the motor current is below a regenerative braking threshold. (See OGAWA’s para 0034 and 0035. It should be noted that torque current or braking torque is directly related to the motor speed)  

Regarding claim 9, a combination of Iwata and OGAWA discloses, wherein the motor controller is further configured to: determine that the motor current has decreased below the regenerative braking threshold when braking the motor using the braking circuit; and switch from controlling the braking circuit to brake the motor to controlling the power switching network to brake the motor in response to determining that the motor current has decreased below the regenerative braking threshold. (See OGAWA’s para 0034-0040. Fig. 2 shows using brake resistances and switching elements based on torque current)  

Regarding claim 11, Iwata et al. disclose, a straight connect power interface such that a connection between the power source and the power switching network is provided without an on/off switch controlled by the user input. (Fig. 3 shows a straight connect without an on/off switch controlled by the user input)  

Regarding claim 14, a combination of Iwata and OGAWA discloses, wherein selectively coupling the braking circuit to the motor terminals further comprises: (See claim 3 rejection for detail)  

Regarding claim 19, a combination of Iwata and OGAWA discloses: determining, using the motor controller, that the motor current has decreased below the regenerative braking threshold when braking the motor using the braking circuit; and switching from controlling the braking circuit to brake the motor to controlling the power switching network to brake the motor in response to determining that the motor current has decreased below the regenerative braking threshold. (See claim 9 rejection for detail)  

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. US Pub. No. 2012/0191250 A1 in a view of OGAWA US Pub. No. 2015/0326151 A1 and further in a view of BASIC et al. US Pub. No. 2017/0214335 A1.
Regarding claim 4, a combination of Iwata and OGAWA does not disclose, “wherein: the one or more braking switches includes Field Effect Transistors (FETs) controlled by the motor controller; and 14Attorney Docket No. 066042-6578-WOO1 the motor controller performs a pulse width modulation control of the one or more braking switches to brake the motor using the braking circuit.”

Regarding claim 4, BASIC et al. disclose wherein: the one or more braking switches (Fig. 1, items S10 and S11) includes Field Effect Transistors (FETs) (See para 0015) controlled by the motor controller (Item 46); and 14Attorney Docket No. 066042-6578-WOO1 the motor controller performs a pulse 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the PWM control of the one or more braking switches as disclosed by BASIC in OGAWA’s and Iwata’s teachings to transform excess energy into thermal energy. (See BASIC’s para 0051)

Regarding claim 15, a combination of Iwata, OGAWA, and BASIC discloses: performing, using the motor controller, a pulse width modulation control of the one or more braking switches to brake the motor using the braking circuit. (See claim 4 rejection for detail)  


Claims 7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. US Pub. No. 2012/0191250 A1 in a view of OGAWA US Pub. No. 2015/0326151 A1 and further in a view of Smolenaers US Pub. No. 2018/0254732 A1.

Regarding claims 7 and 10, a combination of Iwata and OGAWA is silent about “wherein controlling the power switching network to brake the motor includes performing a regenerative braking using the power switching network to redirect braking current to the power source.”

Regarding claims 7 and 10, Smolenaers discloses wherein controlling the power switching network to brake the motor (Fig. 12, item 172) includes performing a regenerative braking using the power switching network (Fig. 12 shows three switching legs) to redirect braking current to the power source. (See para 0182)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the regenerative braking as disclosed by Smolenaers in Iwata’s and OGAWA’s teachings in order to charge the capacitor or the power supply so that it could provide the required energy. 

Regarding claims 17 and 20, a combination of Iwata, OGAWA, and Smolenaers discloses performing, using the power switching network, a regenerative braking to redirect braking current to the power source when braking the motor using the power switching network. (See claim 7 rejection for detail)  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination,
“determine a variable tool characteristic, determine that the user input is de-actuated, determine whether the variable tool characteristic satisfies a tool characteristic threshold 

Response to Arguments
Applicant's arguments filed 04/30/21 have been fully considered but they are not persuasive.

Applicant argues on pages 7 and 8 that the Office has not alleged that Iwata teaches or suggests at least a braking circuit configured to selectively couple the motor terminals to one7 Application No. 17/051,238Response to February 8, 2021 Non-Final Office ActionAttorney Docket No. 066042-6578-US02selected from the group consisting of ground and a terminal of the power source and further mentions on page 9 that in the rejection of claim 5, the Office equates an upper portion of the capacitor C as a terminal of a power source. However, the brake resistor circuit 2 merely couples the motor terminals U, V, and W to each other through the dynamic brake resistors R21, R22, R23. The switches SW1 and SW2 controlling such switching are not connected between the capacitor C or even the inverter circuit 1. The second dynamic brake 12 and the brake resistor circuit 2 are completely separate from the capacitor C and inverter circuit 1.



Applicant further argues on pages 11 and 12 that the current described by Ogawa is the current as determined after braking has already been initiated and fails to teach comparing the motor current to a regenerative braking threshold and then controlling braking of the motor based on such a comparison and also argues that the mere monitoring of current after braking has been initiated is not the same as controlling a braking operation based on a comparison of current to a regenerative braking threshold.

Examiner respectfully disagrees because there is no requirement that the regenerative braking threshold must be computed before braking is initiated. In addition, the motor speed is directly related to the regenerative braking threshold as mentioned in Fig. 2 and para 0035. Also para 0055 discloses controlling the braking using the speed. Para 0034 and 0035 discloses calculating the regenerative threshold using the speed. As a result, the arguments are not persuasive.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.079(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846